Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s amendment filed on July 19, 2022 was received.  Claim 1 was amended.

The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on May 11, 2022. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by public use Optimum Tech (YouTube video liquid metal for CPU coolers ([Datasheet [online]. Optimum Tech Jan 24, 2019, from the Internet: <URL:https://www.youtube.com/watch?v=5a9VcG4j8-k>, attached) and on sale by Thermal Grizzly (APPLYING THERMAL GRIZZLY Thermal CONDUCTONAUT ([Datacheet [online]. Thermal Grizzly, Dec. 21, 2018 [retrieved on 2018-12-21]. Retrieved from the Internet: <URL: https://web.archive.org/web/20180101000000*/https://www.thermal-grizzly.com/images/downloads/TG_Conductonaut_ShortApplicationGuide_EN.pdf>, attached) on claims 1-4 are withdrawn, because the claims have been either amended or cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over public use Optimum Tech (YouTube video liquid metal for CPU coolers ([Datasheet [online]. Optimum Tech Jan 24, 2019, from the Internet: <URL:https://www.youtube.com/watch?v=5a9VcG4j8-k>, attached) and on sale by Thermal Grizzly (APPLYING THERMAL GRIZZLY Thermal CONDUCTONAUT ([Datacheet [online]. Thermal Grizzly, Dec. 21, 2018 [retrieved on 2018-12-21]. Retrieved from the Internet: <URL: https://web.archive.org/web/20180101000000*/https://www.thermal-grizzly.com/images/downloads/TG_Conductonaut_ShortApplicationGuide_EN.pdf>) in view of Hoenig et al. (US 2009/0012515 A1).
Regarding claim 1, Optimum Tech and Thermal Grizzly show a method for applying a liquid metal, thermal grizzly product, on a CPU surface, a heat-emitting surface and a heat-conducting surface, (CPC is an object with heat-emitting surface and a heat-conducting surface, as admitted by Applicant on page 4, lines 6 -19 of current specification) (Liquid Metal for CPU Coolers, transcript 3:35-3:53, Figs. 1-3), the method comprising: a) extruding the liquid metal from a syringe onto the surface; and b) applying a force to the liquid metal using a tool to destroy cohesion of the liquid metal, followed by moving the tool back and forth to apply the liquid metal on the CPU surface as shown in screenshots Figs, 2 and 3 (Liquid Metal for CPU Coolers, transcript 3:35-3:53, Figs. 1-3; and Applying THERMAL GRIZZLY Thermal CONDUCTONAUT, 2. Applying Conductonaut thermal grease, Figs. 1-2), wherein in step (b) the tool facing the surface of the CPU object, is used to apply the force to the liquid metal from thereabove, so that the tool is pressed against a surface of the liquid metal to destroy the cohesion of the liquid metal, and so that a liquid metal layer is formed between the CPU surface and the tool surface as shown in in screenshots Figs. 2-4 ((Liquid Metal for CPU Coolers, transcript 3:35-3:53, Figs. 1-4; and Applying THERMAL GRIZZLY Thermal CONDUCTONAUT, 2. Applying Conductonaut thermal grease, Figs. 1-2). Optimum Tech and Thermal Grizzly do not explicitly teach wherein the tool has a heat-conducting surface, but teach the tool is cotton swab.  Heat conducting surface such as metal and device 2020 are considered functionally equivalent tool for applying pressure or force to the liquid agent to destroy the cohesion of the liquid agent to coat the substrate surface as disclosed by Hoenig et al. ([0109]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Heat conducting surface such as metal and device 2020 for the cotton swab disclosed by Optimum Tech and Thermal Grizzly.  fixing the tool to the object as shown in Figs.3 ([1019], [0122], [0123], Figs. 24A, 25B; Liquid Metal for CPU Coolers, transcript 3:35-3:53, Figs. 1-3; and Applying THERMAL GRIZZLY Thermal CONDUCTONAUT, 2. Applying Conductonaut thermal grease, Figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Heat conducting surface such as metal and device 2020 for the cotton swab, and fixing the toll to the object surface disclosed by Optimum Tech and Thermal Grizzly.
Regarding claim 3, Optimum Tech Thermal Grizzly show and teach wherein in step (b), the force is applied to the liquid metal from thereabove and in a surface contact manner to destroy the cohesion of the liquid metal as shown in in screenshot Fig, 3 (Liquid Metal for CPU Coolers, transcript 3:35-3:53, Figs. 1-3; and Applying THERMAL GRIZZLY Thermal CONDUCTONAUT, 2. Applying Conductonaut thermal grease, Figs. 1-2). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Screenshot Fig. 1

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Screenshot Fig. 2


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Screenshot Fig. 3


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Screenshot Fig. 4

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant’s arguments filed on July 19, 2022, with respect to the rejection(s) of amended claims 1 and 3, under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn because the amendment. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717